Citation Nr: 0617495	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
secondary to a service-connected disability.

2.  Entitlement to service connection for a right knee 
disorder, secondary to a service-connected disability.

3.  Entitlement to service connection for a right ankle 
disorder, secondary to a service-connected disability.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.

5.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for chest pain.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that in May 1996 the 
RO denied reopening claims for entitlement to service 
connection for a left leg disability and chest pain.  The 
veteran perfected his appeal as to these issues in June 1996.  
In an April 1997 supplemental statement of the case, a 
hearing officer, among other things, granted entitlement to 
service connection for a left ankle sprain effective from 
August 29, 1981.  It was noted that the award was considered 
a total grant of the benefits sought as to that issue.  The 
veteran expressed no disagreement with the assigned rating or 
effective dates and the Board finds the service connection 
matter on appeal as to the left ankle to have been fully 
resolved.

The April 1997 supplemental statement of the case also denied 
reopening the claim for chest pain and denied entitlement to 
service connection for a left knee disorder.  There was 
apparently no further action as to the veteran's appeal of 
these issues, but RO determinations in November 1997 and 
December 1998 denied reopen claims for a left knee disorder.  
The Board finds, however, that the issues of whether new and 
material evidence was received to reopen the claims for 
entitlement to service connection for a left knee disorder 
and chest pain remain on appeal.

In correspondence dated in April 2002 the veteran requested 
an increased evaluation for his left ankle disability and 
requested entitlement to service connection for right ankle, 
bilateral knee, and stomach disorders as secondary to his 
service-connected left ankle disability.  In a November 2002 
rating decision the RO denied entitlement to an increased 
evaluation for the left ankle disability, denied entitlement 
to service connection for right ankle, right knee, and 
stomach disorders as secondary to his service-connected left 
ankle disability, and denied reopening the service connection 
claim for a left knee disorder.  The Board finds the issues 
as listed on the title page of this decision are for 
appellate review.

The issues of entitlement to service connection for right 
knee and ankle disorders, whether new and material evidence 
was received to reopen claims for entitlement to service 
connection for a left knee disorder and chest pain, and 
entitlement to a rating in excess of 10 percent for residuals 
of a left ankle sprain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  There is no evidence of a chronic stomach disability nor 
persistent or recurrent symptoms of a present stomach 
disability related to a service-connected left ankle 
disability.


CONCLUSION OF LAW

A chronic stomach disorder was not incurred in or aggravated 
by service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate the service connection claim addressed in this 
decision by correspondence dated in July and September 2002.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  All identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The Board finds that further attempts to obtain 
additional evidence would be futile.  VA medical opinions are 
not required when there is no competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability and when there is no 
indication of a possible association with service.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence in this case 
is sufficient for adequate determinations of the issue 
addressed in this decision.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Because of the decisions 
in this case, any failure of VA to notify the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Additionally, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2005).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records are negative for 
complaint, treatment, or diagnoses of any stomach disorder.  
The veteran's July 1981 separation examination revealed a 
normal clinical evaluation of the stomach.  VA treatment 
records are negative for any complaints, symptoms, or 
diagnoses of any stomach disorder.  

In his claim for service connection and in statements in 
support of the claim for a stomach disorder the veteran 
asserted he had disabilities that were the result of his 
service-connected residuals of a left ankle sprain.  He 
provided no additional information as to any recurrent or 
persistent symptoms pertaining to the claimed disorder.  

Based upon the evidence of record, the Board finds there is 
no evidence of a chronic stomach disability nor persistent or 
recurrent symptoms of a present stomach disability related to 
a service-connected left ankle disability.  While the veteran 
may sincerely believe he has a present stomach disorders that 
was incurred as a result of his service-connected left ankle 
disability, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a stomach disorder, 
secondary to a service-connected disability, is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
provided specific VCAA notice as to his service connection 
claims, but not concerning his increased rating or new and 
material evidence claims.  Therefore, additional development 
is required prior to appellate review.  Appropriate action 
should also be taken to ensure that adequate VCAA notice as 
to all elements of these claims is provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

As to the service connection and increased rating issues 
remaining on appeal, the Board notes an October 2002 VA 
examiner reported, without comment, that the veteran stated 
his left ankle pain had significantly worsened over the 
previous four or five years.  It was also noted that he had 
begun to develop right ankle pain because he used that joint 
almost exclusively for weight bearing.  VA medical records 
show the veteran has been treated for gouty arthritis to the 
right knee and ankle; however, there is no specific medical 
opinion addressing the extent to which, if any, these 
disabilities increased in severity as a result of the 
service-connected left ankle disorder.  Therefore, an 
additional VA examination is required prior to appellate 
review.

The Board notes that in the recently decided case of Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court also held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess.  In other words, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Generally, a claimant is seeking to 
reopen a finally denied claim for service connection because 
there is either no evidence on one or more of the three 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam), elements to establish service 
connection or insufficient evidence on one or more of these 
elements.  Therefore, material evidence would be (1) evidence 
on an element where the claimant initially failed to submit 
any competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of VA determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  As to the 
veteran's claims to reopen any previously 
denied service connection claims, the 
bases for the prior denial must be 
identified and the veteran should be 
provided a notice letter that describes 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  These notice 
requirements are to be applied to all 
elements of these claims.

2.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of his 
service-connected residuals of a left 
ankle sprain.  An opinion should also be 
provided as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has any 
present or increased right knee or ankle 
disabilities as a result of his service-
connected residuals of a left ankle 
sprain.

All indicated tests and studies, 
including range of motion studies, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report. 

As to the increased rating claim 
concerning the left ankle disorder, the 
examiner should address whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


